PER CURIAM
In these consolidated criminal appeals, defendant challenges his sentences as excessive and argues that the trial court was without jurisdiction to make them consecutive. We find no error. On a third matter, defendant argues — and the state agrees — that the sentencing order in case number 82-1326-C, which presently indicates that he was convicted of assault in the second degree, must be modified to reflect the fact that he was actually charged with and convicted of assault in the third degree. It is so ordered. See Or Const, Art VII (Amended), § 3.
Judgment in case numbers 82-1072-C and 83-1329-C affirmed; judgment in case number 82-1326-C modified to conviction of assault in the third degree and, as modified, affirmed.